[Cite as In re K.W., 2019-Ohio-2121.]


                                       COURT OF APPEALS
                                   GUERNSEY COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


 IN THE MATTER OF:                             JUDGES:
                                               Hon. William B. Hoffman, P.J
         K.W. and D.S.                         Hon. Patricia A. Delaney, J.
                                               Hon. Earle E. Wise, Jr., J.

                                               Case No. 18 CA 34


                                               O P I N IO N


 CHARACTER OF PROCEEDINGS:                     Appeal from the Guernsey County Court
                                               of Common Pleas, Juvenile Division,
                                               Case No. 18JC00169


 JUDGMENT:                                     Affirmed


 DATE OF JUDGMENT ENTRY:                       May 28, 2019

 APPEARANCES:

 For Micah Crawford                            For John Woods

 LINDSEY K. DONEHUE-ANGLER                     MICHAEL GROH
 120 Southgate Parkway                         1938 East Wheeling Avenue
 Cambridge, Ohio 43725                         Cambridge, Ohio 43725

 For Guernsey County Children Services         For Dale Steward

 MELISSA M. WILSON                             LYNDSAY SULLIVAN
 274 Highland Avenue                           P.O. Box 47
 Cambridge, Ohio 43725                         Bridgeport, Ohio 43912
Guernsey County, Case No. 18 CA 34                                                        2

Hoffman, P.J.
       {¶1}   Appellant Micah Crawford ("Mother") appeals the November 6, 2018

Journal Entry entered by the Guernsey County Court of Common Pleas, Juvenile

Division, which granted legal custody of her minor child ("the Child") to appellee John

Woods. Guernsey County Children Services ("GCCS") is also Appellee herein.

                           STATEMENT OF THE CASE AND FACTS

       {¶2}   GCCS became involved with the family on March 8, 2018, due to concerns

about Mother's drug use. A Safety Plan was established with Neil Johnson as the

responsible party. Porsah Woods subsequently became the responsible party. On April

19, 2018, GCCS received ex-parte custody of another of Mother's children as that child

was consistently missing school, Porsah Woods did not know the child's whereabouts

and failed to report such to GCCS, and the child was testing positive for marijuana. On

April 25, 2018, Mother's paramour was arrested due to a domestic violence incident at

Mother's residence. The following day, Mother reported to the caseworker her paramour

refused to vacate her home, had left a bruise on her knee, and was unstable. On May 2,

2018, Porsah Woods reported to GCCS she had not seen the Child in four days, and the

Child and the Child's older sibling were staying with Neil Johnson. After an incident at

Neil Johnson's residence on May 2, 2018, GCCS sought and received emergency

custody of the Child and the older sibling.

       {¶3}   On May 3, 2018, GCCS filed a Complaint alleging the Child and the older

sibling were neglected and dependent children. The trial court appointed Attorney Ruth

Ellen Weaver as guardian ad litem for the Child and the older sibling. John Woods, who

is the older sibling’s biological father, filed a motion for legal custody/temporary custody

on June 20, 2018. Following an adjudicatory hearing on July 16, 2018, the trial court
Guernsey County, Case No. 18 CA 34                                                       3


found the Child and the older sibling to be dependent and neglected children. The trial

court terminated temporary custody with GCCS, and placed the Child and the older sibling

in the temporary custody of Woods.

       {¶4}   Attorney Weaver filed her Report of Guardian ad Litem on July 23, 2018,

recommending the Child and the older sibling continue in the temporary custody of Woods

under the protective supervision of GCCS.       The Court Appointed Special Advocate

(CASA) filed her report on July 27, 2018, recommending the trial court terminate GCCS's

protective supervision and grant legal custody of the Child and the older sibling to Woods.

Via Journal Entry filed August 1, 2018, the trial court granted legal custody of the older

sibling to Woods. The older sibling became emancipated in September, 2018.

       {¶5}   Attorney Weaver filed her Report of Guardian ad Litem on October 18,

2018, and a Corrected Report on October 25, 2018, which set forth the same

recommendations as her July 23, 2018 Report. The CASA filed a report on October 25,

2018, recommending the Child remain in the temporary custody of Woods. Woods filed

a Statement of Understanding for Legal Custody of the Child on October 29, 2018. The

trial court conducted a review hearing on October 29, 2018. The trial court also heard

Woods' motion for legal custody of the Child at that time.

       {¶6}   Lacie James, the ongoing caseworker, testified the Child is very comfortable

in Woods' home. All of the Child's needs are being meet and she is bonded with Woods,

his wife, their two sons, and the older sibling. The Child receives appropriate medical

care. Woods is able to meet all of the Child's needs. The Child and the older sibling have

a close relationship, almost one of a mother and daughter. The older sibling was the

Child's caretaker prior to the removal.
Guernsey County, Case No. 18 CA 34                                                       4


       {¶7}   Mother lacked consistency in her compliance with her case plan. Mother

was under the influence of methamphetamines and amphetamines during a visit with the

Child on August 23, 2018. Mother repeatedly called the Child a monster. Visits were

suspended until late September/early October. At a visit on October 15, 2018, Mother

gave the Child, who was 2 years old, a beverage containing a five-hour energy drink in it.

The Child was jittery and stayed awake for almost a full 24 hours. At a visit on October

22, 2018, Mother swore at the Child after the Child accidently splashed Kool-aid on her.

Woods and his wife were willing to continue supervising visits between Mother and the

Child in their home despite Mother's behavior as they did not want to break the bond

between Mother and the Child.

       {¶8}   Attorney Weaver opined it was in the Child's best interest to be in Woods'

custody. Attorney Weaver stated she believed the decisions as to whether reasonable

efforts had been made and whether Mother was unsuitable were decisions for the trial

court. The CASA reiterated her recommendation temporary custody remain with Woods

and visitation continue as agreed upon by Woods and Mother. The CASA noted Mother

has been working on her case plan, albiet with some setbacks, and visits with the Child

were appropriate. The CASA believed Mother should be given additional time to work on

her case plan.

       {¶9}   Via Journal Entry filed November 6, 2018, the trial court granted legal

custody of the Child to Woods and terminated the protective supervision by GCCS. The

trial court noted its decision conflicted with the recommendations of the guardian ad litem

and the CASA, but indicated permanency was more important based upon the Child's

age.
Guernsey County, Case No. 18 CA 34                                                       5


       {¶10} It is from this journal entry Mother appeals, raising as her sole assignment

of error:




              I. THE TRIAL COURT'S DECISION WAS AN ABUSE OF

       DISCRETION.




       {¶11} R.C. 2151.353(A) provides, in pertinent part:



              If a child is adjudicated an abused, neglected, or dependent child,

       the court may make any of the following orders of disposition:

              ***

              Award legal custody of the child to either parent or to any other

       person who, prior to the dispositional hearing, files a motion requesting legal

       custody of the child or is identified as a proposed legal custodian in a

       complaint or motion filed prior to the dispositional hearing by any party to

       the proceedings.



       {¶12} A trial court “must have wide latitude in considering all the evidence” and a

custody decision will not be reversed absent an abuse of discretion. Davis v. Flickinger,

77 Ohio St. 3d 415, 418, 674 N.E.2d 1159, citing Miller v. Miller, 37 Ohio St. 3d 71, 74, 523
N.E.2d 846 (1988). Unlike a permanent custody proceeding where a juvenile court's

standard of review is by clear and convincing evidence, the standard of review in legal

custody proceedings is a preponderance of the evidence. In re A.C., 12th Dist. No.
Guernsey County, Case No. 18 CA 34                                                         6

CA2006–12–105, 2007–Ohio–3350 at ¶ 14; In re Nice, 141 Ohio App. 3d 445, 455, 751
N.E.2d 552 (7th Dist. 2001). In this type of dispositional hearing, the focus is on the best

interest of the child. In re C.R., 108 Ohio St. 3d 369, 2006–Ohio–1191, 843 N.E.2d 1188;

In re P.S., 5th Dist. No. 2012CA00007, 2012–Ohio–3431.

       {¶13} As set forth in our statement of the case and facts, supra, Mother lacked

consistency in her compliance with her case plan. Mother was under the influence of

drugs during a visit with the Child. Mother called the Child names or swore at her. At

one visit, Mother gave the Child a beverage containing a five-hour energy drink in it. The

Child was jittery and stayed awake for almost a full 24 hours. Woods and his wife were

willing to continue supervising visits between Mother and the Child in their home despite

Mother's behavior as they did not want to break the bond between Mother and the Child.

The Child is very comfortable in Woods' home. All of the Child's needs are being meet

and she is bonded with Woods, his wife, their two sons, and the older sibling. The Child

receives appropriate medical care. Woods is able to meet all of the Child's needs. The

Child and the older sibling have a close relationship, almost one of a mother and daughter.

       {¶14} Based upon the foregoing, we find the trial court's decision is supported by

a preponderance of the evidence, and the trial court did not abuse its discretion in granting

legal custody of the Child to Woods.

       {¶15} Within this assignment of error, Mother challenges legal custody

proceedings in general. Mother submits the consequence of granting legal custody is an

elimination of a noncustodial biological parent's ability to move for modification of the

order based upon that parent's own change of circumstances. Mother explains a trial

court may grant permanent custody only under limited circumstances which are clearly
Guernsey County, Case No. 18 CA 34                                                        7


defined and occur on a clearly defined timeline, however, no such limitations are placed

on a trial court's ability to grant legal custody. Mother concludes, as a result, a grant of

legal custody is unreasonable and effectively disincentivizes Mother from working on her

caseplan.

       {¶16} We note legal custody does not divest parents of residual parental rights,

privileges, and responsibilities. In re C.R., 108 Ohio St. 3d 369, 2006–Ohio–1191, 843
N.E.2d 1188 at ¶ 17. As such, a parent may petition the trial court in the future for a

modification of custody. Id.

       {¶17} R.C. 2151.42(B) provides:

              A court shall not modify or terminate an order granting legal custody

       of a child unless it finds, based on facts that have arisen since the order

       was issued or that were unknown to the court at that time, that a change

       has occurred in the circumstances of the child or the person who was

       granted legal custody, and that modification or termination of the order is

       necessary to serve the best interest of the child.



       {¶18} The change-in-circumstances requirement exists to promote stability in a

child's life. In re Brayden James, 113 Ohio St. 3d 420, 2007–Ohio–2335, 866 N.E.2d 467,

¶ 15. As the Ohio Supreme Court explained in Davis v. Flinkinger, supra:



              The clear intent of [the change-in-circumstances requirement] is to

       spare children from a constant tug of war * * *. The statute is an attempt to

       provide some stability to the custodial status of the children, even though
Guernsey County, Case No. 18 CA 34                                                                     8


        [a] parent out of custody may be able to prove that he or she can provide a

        better environment.” Id. at 418, quoting Wyss v. Wyss, 3 Ohio App. 3d 412,

        416, 445 N.E.2d 1153 (1982).

        {¶19} Because the focus of all custody proceedings is the best interest of the child,

the threshold standard is high.          However, the threshold is not insurmountable. For

example, a parent's entry into the child's life, when the parent was completely absent

before, constitutes a change in the child's circumstances. Matter of H.H., 4th Dist. Meigs

App. No. 18CA6, 2018-Ohio-2636, ¶ 2. In addition, Ohio courts have considered a variety

of factors which are relevant to the change in circumstances requirement of R.C.

3109.04(E)(1)(a)1, and which may be instructive in R.C. 2151.42(B) cases. Relevant

factors presented in R.C. 3109.04(E)(1)(a) cases have included “a new marriage that

creates hostility by the residential parent and spouse toward the nonresidential parent,

frustrating attempts at visitation,” Davis, supra at 419; the advancement of a child from

infancy to adolescence, Perz v. Perz (1993), 85 Ohio App. 3d 374, 377, 619 N.E.2d 1094;

unruly behavior of the residential parent involving the police, Butler v. Butler (1995), 107
Ohio App. 3d 633, 669 N.E.2d 291; and fights between the residential parent and a new

spouse that required police intervention, along with the fact that the residential parent had

moved six times in two years, Dedic v. Dedic, 9th Dist. Wayne App. No. 98CA0008, (Jan.

27, 1999).

        {¶20} Mother’s argument presents a legitimate concern, one which we feel might

best be addressed by legislation further defining what constitutes a change in


1 R.C. 3109.04(E)(1)(a) applies when a trial court modifies a prior decree allocating parental rights and
responsibilities and designating a residential parent and legal custodian and sets forth the same “change
of circumstances” standard for a modification.
Guernsey County, Case No. 18 CA 34                                                   9


circumstances when a legal custody determination originates from an abuse, neglect or

dependency case.

       {¶21} Based upon the foregoing, Mother’s sole assignment of error is overruled.

       {¶22} The judgment of the Guernsey County Court of Common Pleas, Juvenile

Division, is granted.




By: Hoffman, P.J.
Delaney, J. and
Wise, Earle, J. concur